       Case 2:19-cv-16958-KM-JBC Document 10 Filed 12/02/19 Page 1 of 1 PageID: 40




                                       IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF NEW JERSEY

           JOANNE CARRERO                                              CIVIL ACTION

                               Plaintiff,                              CASE NO.: 19-16958
                   v.

           ONE TO ONE FEMALE CARE, PA.,
           d/b/a ONE TO ONE
                  and
           DAVID GARFINKEL, MD.
                  and
           CHERYL GARFINKEL

                               Defendants.


                  IT IS HEREBY STIPULATED AND AGREED, by and between counsel for PlaintiftlJoanne
           Ca1°rel'0 and counsel for Defendants One to One Female Care, P.A., David GarNnkel and Cheryl
           Garfinkel that this matter shall be and is hereby dismissed with prejudice, with each party bearing its own fees

           and costs.


           KARPF, KARPF, & CERUTTI, P.C.                                        MARSHALL DENNEHEY
                                                                                WARNER COLEMAN GOGGIN


       /
            11
                           1
                               /                                                          _,_Jo"}"
                                                                                         2@49                  /
,\,/                                                                                                      of

        Julia/w. Clark, Esq.                                                    Lawrence B. Berg
       /Yuan Ma, Esq.                                                           15000 Midlantic I     Suite 200
        3331 Street Road                                                        P.O. Box 5429
        Two Greenwood Square, Suite 128                                         Mount Laurel, NJ 08054
        Bensalem, PA 19020                                                      Atforneysfor Defendants
        Attorney for Plaintgjf

           Dated: October 29, 2019                                              Dated: October 29, 2019
